DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/31/2022 has been entered.

Response to Amendment
The Amendment filed 07/31/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendment to the Claims have overcome each and every Claim objection and 35 USC 112 rejection previously set forth in the Final Office Action mailed 03/25/2022.

Applicant is reminded that amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of "canceled" or "not entered" may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."
(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of "original," "withdrawn" or "previously presented" will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of "withdrawn" or "previously presented." Any claim added by amendment must be indicated with the status of "new" and presented in clean version, i.e., without any underlining.
(4) When claim text shall not be presented; canceling a claim.
(i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as "canceled" will constitute an instruction to cancel the claim.
(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number.

For the purposes of expediting compact prosecution the examiner has examined the amendments as presented. However, the examiner notes that the amendment to the claims contains informalities as described in the Claim Objections below. Further, the applicant is encouraged check the claims for any further informalities with the presented amendments.

Claim Objections
As noted above the claim objections previously set forth have been overcome by amendment to the claims. However, due to amendment to the claims, new claims objections are now presented.
Claims 1 are objected to because of the following informalities:
Claim 1, line(s) 5: “divided into two to a plurality of” should be corrected to “divided into two 
Claim 1, line(s) 16-17: “in at least one of the one or more” should be corrected to” in at least one of the 
Claim 2, line(s) 1-2: “said primary current is divided between said” should be corrected to “said primary current is divided between said”. Amendment to the claim added the limitation “primary current”, however “primary current” has not been properly underlined.
Claim 4, line(s) 3: “” should be corrected to “
Claim 9, line(s) 1-2: “there is at least one secondary winding on each of three primary winding branches”  should be corrected to “there is at least one secondary winding on each of previously presented in the claim have been underlined and the limitation “the” has not been properly struck-through.
Claim 1, line(s) 5: “is divided into two to a plurality of” should be corrected to “is divided into said two to a plurality of”.
Claim 1, line(s) 17-18: “at least one of the one to a plurality of primary winding branches” should be corrected to “at least one of the two to a plurality of primary winding branches”.
Claim 16, line(s) 2-3: “resistance number of branches” should be corrected to “resistance, number of branches”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
As noted above the 35 USC 112 rejections previously set forth have been overcome by amendment to the claims. However, due to amendment to the claims, new 35 USC 112 rejections are now presented.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “reduced percentage of primary current” in line 10. There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claim if the “reduced percentage of primary current” if referring to the recited “a divided current which is a percentage of the primary current”, because no “percentage of primary current” has been specifically defined as being reduced. For the purposes of examination the limitation “reduced percentage of primary current” shall be interpreted as referring to “a percentage of the primary current”. This rejection could be overcome by amending the claim language to clarify what limitation is being referred to at any given time. For example, the claim could recite “said each primary winding branch’s 
Claim 1 recites the limitation “number of turns” in line 12. It is unclear from the language of the claim if the limitation “number of turns” is referring to the recited “said each primary winding branch exhibiting one or more turns” or is intended to be broader. Further clarification of the scope of the limitation would be appreciated.
Claim 1 recites the limitation “a received reduced primary current” in line 16. It is unclear from the language of the claim if “a received reduced primary current” is a new limitation or is referring to the previously recited “percentage of the primary current”. For the purposes of examination “a received reduced primary current” shall be interpreted as a new limitation. This rejection could be overcome by amending the claim language to more clearly show what limitation is being referred to at any given point in the claims. For example, the claim could recite “induce a secondary current in at least one of the one or more said secondary windings from at least one of the two to a plurality of primary winding branches, the secondary current proportional to the percentage of the primary current in one of said two to a plurality of primary branches”.
Claim 1 recites the limitation “said number of turns in the secondary winding” in line 19. There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claim if the “said number of turns” is referring to the recited “said one to a plurality of secondary windings having one to a plurality of turns” or to the “number of turns” recited in line 12. This rejection could be overcome by amending the claim language to clarify the antecedent basis of “said number of turns”. For example, the claim could recite “said one to a plurality of secondary windings having a number of turns 
Claim 1 recites the limitation “said current reduction in lines 19-20. There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claim if the limitation “said current reduction” is referring to the recited “percentage of primary current” or the “received reduced primary current”. This rejection could be overcome by amending the claim language to clarify what limitation is being referred to at any given point in the claims. For example, the claims could recite “said number of turns in the secondary winding reduced proportional to said percentage of the primary current 
Claim 3 recites the limitation “one of the one to a plurality of secondary windings associated with at least one primary winding branch” in lines 1-2. It is unclear from the language of the claim what previously recited limitation “associated” is referring to. This rejection could be overcome by amending the claim language to recite, for example “one of the one to a plurality of secondary windings magnetically coupled with at least one primary winding branch”.
Claim 3 recites the limitation “secondary current” in line 4. There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claim if the limitation “secondary current” is intended to reference the previously recited “reduced secondary current” or is referring to a limitation. This rejection could be overcome by amending the claim language to clarify what “secondary current” is being referred to at any given point in the claims.
Claim 3 recite the limitation “the divided primary winding branch current value” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claim if the recited limitation is referring to “a divided current which is a percentage of the primary current” or requires that the primary winding branch be divided in some way. For the purposes of examination the recited limitation shall be interpreted to refer to the current value of a primary winding branch. This rejection could be overcome by amending the claim language to recite, for example “proportionate to the divided current of the at least one primary winding branch.”
Claim 14 recites the limitation “number of turns” in line 9. It is unclear from the language of the claim if the limitation “number of turns” is referring to the recited “said each primary winding branch exhibiting one or more turns” or is intended to be broader. Further clarification of the scope of the limitation would be appreciated.
Claim 14 recites the limitation “the proportionally reduced secondary current” in line 18. There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claim if “reduced secondary current” is referring to the previously recited limitation “convert induced current to a smaller amplitude” or to a different limitation. For the purposes of examination the limitation shall be interpreted as referring to the “smaller amplitude current”. This rejection could be overcome by amending the claim language to use the same wording each time a limitation is referenced.
Claim 15 recites the limitation “the reduced secondary current” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claim what previously recited limitation “reduced secondary current” is referring to. For the purposes of examination the limitation shall be interpreted as referring to the “smaller amplitude current”. This rejection could be overcome by amending the claim language to use the same wording each time a limitation is referenced.
Claim 20 recites the limitation “reduced current” in line 4. There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claim if the limitation “reduced current” refers to “reducing secondary currents” or “reducing the current in each primary winding branch”. For the purposes of examination the limitation shall be interpreted as referring to either reduced secondary current or reduced primary current. This rejection could be overcome by amending the claim language to use the same wording each time a limitation is referenced.

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8, 10-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Patent No. 3,851,239) in view of Eiseman (U.S. Patent No. 1,835,028 A).

Regarding Claim 1. (Currently Amended) Suzuki teaches:
A current transformer (See Fig. 3 and Col. 4, lines 1-10: transformer 108.), comprising: 
A magnetic core (See Col. 4, lines 33-37: magnetic core.), a primary current (See Fig. 4 and Col. 4, lines 30-60: Net Current.), a primary winding (See Fig. 4 and Col. 4, lines 30-60: primary winding.), two to a plurality of primary winding branches (See Fig. 4 and Col. 4, lines 30-60: the primary winding of the transformer comprises two parallel-connected windings., one to a plurality of secondary windings (See Fig. 4; Col. 4, lines 27-33: secondary winding 120.), and an end user (See Col. 4, lines 1-15: utilizing apparatus.);
said primary winding wound around said magnetic core and configured to carry a primary current wherein said primary winding is divided into two to a plurality of primary winding branches coupled in parallel (See Fig. 4 and Col. 4, lines 30-60: the primary winding of the transformer comprises two parallel-connected windings. Net Current. More specifically, in addition to the conventional primary winding 110, the additional winding 112 is wound around the same magnetic core.); 
each of said two to a plurality of primary winding branches carrying a divided current which is a percentage of the primary current (See Fig. 4, Fig. 5, and Col. 5, lines 1-35: the currents i.sub.1a and i.sub.2a shown in FIG. 5 flow through the main and auxiliary primary windings 110 and 112; respectively. The resultant current i.sub.a is also shown in FIG. 5.) (Examiner note: the broadest reasonable interpretation of percentage includes positive and negative percentages.);
said each primary winding branch exhibiting one or more turns (See Fig. 4 and Col. 4, lines 33-50: The number of turns of the two windings preferably are equal to but may be slightly different from each other as should be apparent.);
said each primary winding branch’s reduced percentage of primary current variable based on primary winding resistance, number of turns or a combination thereof (See Col. 4, lines 33-50: Illustratively, the diameter of the wire forming winding 110 is 0.5mm, while the diameter of the wire forming winding 112 is 0.2mm, so that the resistance ratio of the two windings is about 1:7, assuming the windings have the same number of turns.);
said two to a plurality of primary winding branches magnetically coupled to at least one secondary winding (See Fig. 4 and Col. 4, lines 51-65: a net current to flow through windings 110 and 112, the net current being coupled to winding 120.);
said one to a plurality of secondary windings having one to a plurality of turns (See Fig. 4; Col. 4, lines 27-33, Col. 4, lines 50-60; and Col. 7, lines 40-45: Secondary winding 120. The turn ratio of the transformer 108 is 1:n.) configured to induce a reduced secondary current proportional to a received reduced primary current in at least one of the one or more said secondary windings from at least one of the one to a plurality of primary winding branches (See Fig. 4; Fig. 5; Col. 4, lines 50-60; and Col. 5, lines 20-46: Net current being coupled to winding 120. Current waveforms i.sub.1 and i.sub.2 are reversed because the magnitudes and phases of the counter emf voltages induced in the main and auxiliary primary windings 110 and 112 are different.) (Examiner note: The net current coupled to winding 120 is interpreted as a reduced secondary current, because the current waveforms i1 and i2 are reversed and cancel each other as shown in fig. 5 of Suzuki.); and
said end user coupled to at least one of said plurality of secondary winding (See Col. 4, lines 1-15: utilizing apparatus.).
Suzuki is silent as to the language of:
said number of turns in the secondary winding reduced proportional to said current reduction in said primary winding branches.
Nevertheless Eiseman teaches:
said number of turns in the secondary winding reduced proportional to said current reduction in said primary winding branches (See Page 2, Col. 1, lines 22-56: The choking effect in coil 20 of course serves to reduce the current flow in coil 18, and thereby permits a reduction in the number of turns in both the primary and secondary coils 18 and 13 of the transformer.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki said number of turns in the secondary winding reduced proportional to said current reduction in said primary winding branches such as that of Eiseman. Suzuki and Eiseman are analogous to the instant application, because all of the references are directed to the same field of endeavor. Eiseman teaches, “Furthermore, it is desirable to employ as few turns as possible on account of the heat resulting from the copper loss.” (See Page 1, Col. 1, lines 27-30). Eiseman further teaches, “permitting the use of a transformer with relatively few turns in the primary and a correspondingly reduced number of turns in the secondary, without a wasteful use of energy” (See Page 1, Col. 1, lines 35-40). One of ordinary skill would have been motivated to modify Suzuki, because reducing the number of turns in the secondary winding would help to decrease wasteful use of energy, as recognized by Eiseman.

Regarding claim 2. (Currently Amended) Suzuki teaches:
The current transformer of claim 1, 
wherein said primary current is divided between said two to a plurality of primary winding branches wherein each of the two to a plurality of primary winding branches has a different current value (See Fig. 4; Fig. 5; Col. 4, lines 30-40; and Col. 5, lines 1-20: Two parallel connected windings. under steady state conditions in the above example the maximum current in the primary winding 110 will be about 7 times the maximum current in the winding 112.).

Regarding Claim 3. (Currently Amended) Suzuki teaches:
The current transformer of claim 2, 
wherein one of the one to a plurality of secondary windings (See Fig. 4; Col. 4, lines 27-33; and Col. 4, lines 50-60: Secondary winding 120.) associated with at least one primary winding branch (See Fig. 4 and Col. 4, lines 30-60: the primary winding of the transformer comprises two parallel-connected windings.) (Examiner note: the examiner is interpreting “at least one” to include embodiments that have more than one primary winding.) is positioned to cause at least one primary winding branch to induce the secondary current in the at least one secondary winding proportionate to the divided primary winding branch current value (See Fig. 4; Fig. 5; Col. 4, lines 50-60; and Col. 5, lines 20-46: Net current being coupled to winding 120. Current waveforms i.sub.1 and i.sub.2 are reversed because the magnitudes and phases of the counter emf voltages induced in the main and auxiliary primary windings 110 and 112 are different.) (Examiner note: the examiner is interpreting “proportionate” to require that the current value of a primary winding branch be used in inducing the secondary current.).

Regarding Claim 4. (Currently Amended) Suzuki teaches:
The current transformer of claim 2, 
wherein one secondary winding of the one to a plurality of secondary windings is located in close proximity to one of the two to a plurality of primary winding branches inducing the secondary current in the at least one to a plurality of secondary windings from at least one of the primary winding branches (See Fig. 3; Fig. 4; and Col. 50-65: A net current to flow through windings 110 and 112, the net current being coupled to winding 120.).

Regarding claim 5. (Currently Amended) Suzuki teaches:
The current transformer of claim 4, 
wherein the primary current is divided between the primary winding branches wherein current within each primary winding branch is based on winding branch resistance, number, or a combination thereof, each current being the same or different in each of the plurality of primary winding branches (See Figs. 3-4; Col. 4, lines 30-68; and Col. 5, lines 1-20: Illustratively, the diameter of the wire forming winding 110 is 0.5mm, while the diameter of the wire forming winding 112 is 0.2mm, so that the resistance ratio of the two windings is about 1:7, assuming the windings have the same number of turns. The maximum current which will flow in each of the windings will differ.) (Examiner note: the examiner is interpreting the limitation “number” to mean any number associated with a winding branch.).

Regarding Claim 7. (Currently Amended) Suzuki teaches:
The current transformer of claim 4, 
wherein the two to a plurality of primary winding branches comprises primary winding branches each exhibiting unevenly divided current (See Figs. 3-4; Col. 4, lines 30-68; and Col. 5, lines 1-20: Illustratively, the diameter of the wire forming winding 110 is 0.5mm, while the diameter of the wire forming winding 112 is 0.2mm, so that the resistance ratio of the two windings is about 1:7, assuming the windings have the same number of turns. The maximum current which will flow in each of the windings will differ.).

Regarding Claim 8. (Currently Amended) Suzuki teaches:
The current transformer of claim 5, 
wherein there is at least one secondary winding (See Fig. 4; Col. 4, lines 27-33; and Col. 4, lines 50-60: Secondary winding 120.) on at least one of two primary winding branches (See Fig. 4 and Col. 4, lines 30-60: the primary winding of the transformer comprises two parallel-connected windings.) where the primary current is divided unevenly between two primary current branches (See Figs. 3-4; Col. 4, lines 30-68; and Col. 5, lines 1-20: The maximum current which will flow in each of the windings will differ.).

Regarding claim 10. (Previously Presented) Suzuki teaches:
The current transformer of claim 1, 
wherein the primary current is an alternating current (See Col. 4, lines 50-60: steady state a.c. conditions.).

Regarding claim 11. (Currently Amended) Suzuki teaches:
The current transformer of claim 2, 
wherein the primary current is divided between two to a plurality of primary winding branches and the current value in each of the two to a plurality of primary winding branches has a different current value (See Figs. 3-4 and Col. 5, lines 1-20: The maximum current which will flow in each of the windings will differ.) and correspondingly different number of turns (See Col. 4, lines 33-50: The number of turns of the two windings preferably are equal to but may be slightly different from each other as should be apparent.).

Regarding claim 13. (Previously Presented) Suzuki teaches:
The current transformer of claim 1, 
wherein the end user is configured to supply auxiliary power to a circuit (See Figs. 3-4 and Col. 1, lines 10-15: provide a power supply for an electrostatic charging device.).

Claim(s) 14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Patent No. 3,851,239).

Regarding claim 14. (Currently Amended) Suzuki teaches:
A method of reducing an induced secondary current in a current transformer in relation to a divided primary current (See Fig. 5 and Col. 4, lines 50-68: the transient current coupled to winding 120 is greatly reduced as compared with the prior art.), for sending to an end user comprising: 
associating a primary winding (See Fig. 4 and Col. 4, lines 30-60: primary winding.) with a magnetic core (See Col. 4, lines 33-37: magnetic core.) and generating a primary current (See Fig. 4 and Col. 4, lines 30-60: Net Current.);
dividing said primary current into two to a plurality of primary winding branches (See Fig. 4, Fig. 5, and Col. 5, lines 1-35: the currents i.sub.1a and i.sub.2a shown in FIG. 5 flow through the main and auxiliary primary windings 110 and 112; respectively. The resultant current i.sub.a is also shown in FIG. 5.) coupled in parallel (See Fig. 4 and Col. 4, lines 30-60: the primary winding of the transformer comprises two parallel-connected windings. Net Current. More specifically, in addition to the conventional primary winding 110, the additional winding 112 is wound around the same magnetic core.);
each of said primary winding branches exhibiting one or more turns (See Fig. 4 and Col. 4, lines 33-50: The number of turns of the two windings preferably are equal to but may be slightly different from each other as should be apparent.);
reducing the current in each primary winding branch through changes in resistance, number of turns or a combination thereof (See Col. 4, lines 33-50: Illustratively, the diameter of the wire forming winding 110 is 0.5mm, while the diameter of the wire forming winding 112 is 0.2mm, so that the resistance ratio of the two windings is about 1:7, assuming the windings have the same number of turns.);
flowing said primary current through said two to a plurality of primary winding branches (See Fig. 4, Fig. 5, and Col. 5, lines 1-35: the currents i.sub.1a and i.sub.2a shown in FIG. 5 flow through the main and auxiliary primary windings 110 and 112; respectively. The resultant current i.sub.a is also shown in FIG. 5.);  
inducing a secondary current in at least one secondary winding coupled with at least one of the two to a primary winding branches (See Fig. 4; Fig. 5; Col. 4, lines 50-60; and Col. 5, lines 20-46: Net current being coupled to winding 120. Current waveforms i.sub.1 and i.sub.2 are reversed because the magnitudes and phases of the counter emf voltages induced in the main and auxiliary primary windings 110 and 112 are different.); and
sending the proportionally reduced secondary current to the end user (See Col. 4, lines 1-15: utilizing apparatus.).
Suzuki does not explicitly disclose:
each of the at least one secondary winding having one or more turns to covert induced current to a smaller amplitude.
Nevertheless Suzuki teaches:
each of the at least one secondary winding having one or more turns (See Fig. 4; Col. 4, lines 27-33, Col. 4, lines 50-60; and Col. 7, lines 40-45: Secondary winding 120. The turn ratio of the transformer 108 is 1:n.) to covert induced current to a smaller amplitude (Examiner note: the limitation regarding “covert induced current to a smaller amplitude” is interpreted as intended use and not given patentable weight.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that “one or more turns to covert induced current to a smaller amplitude”, because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d-1647 (1987).

Regarding claim 16. (Currently Amended) Suzuki teaches:
The method of claim 14, 
wherein changing the resistance, number of turns, or a combination thereof, in at least one of the two to plurality of primary winding branches allows flowing more or less current through each branch (See Figs. 3-4; Col. 4, lines 30-68; and Col. 5, lines 1-20: The resistance ratio of the two windings is about 1:7. The maximum current which will flow in each of the windings will differ.).

Regarding Claim 17. (Currently Amended) Suzuki teaches:
The method of claim 16, 
wherein dividing the primary current between primary branches further comprises dividing the primary current evenly or unevenly between the two to a plurality of primary winding branches (See Figs. 3-4; Col. 4, lines 30-68; and Col. 5, lines 1-20: The resistance ratio of the two windings is about 1:7. The maximum current which will flow in each of the windings will differ.).

Regarding claim 18. (Currently Amended) Suzuki teaches:
The method of claim 16, 
wherein dividing the primary current further comprises reducing the primary current proportionately or disproportionately in at least one of the plurality of the two to a primary winding branches (See Figs. 3-4; Fig. 5; Col. 4, lines 30-68; and Col. 5, lines 1-20: the resistance ratio of the two windings is about 1:7. Thus, under steady state conditions in the above example the maximum current in the primary winding 110 will be about 7 times the maximum current in the winding 112.).

Regarding claim 19. (Currently Amended) Suzuki teaches:
The method of claim 14, 
wherein the primary current is an alternating current (See Col. 4, lines 50-60: steady state a.c. conditions.).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Patent No. 3,851,239) in view of Eiseman (U.S. Patent No. 1,835,028 A) as applied to claim(s) 4 above, and further in view of Lee et al. (U.S. Patent No. 7,576,607).

Regarding claim 6. (Currently Amended) Suzuki is silent as to the language of:
The current transformer of claim 4, 
wherein the primary current is divided evenly between two to a plurality of primary current winding branches.
Nevertheless Lee teaches:
wherein the primary current is divided evenly between two to a plurality of primary current winding branches (See Fig. 2 and Col. 3, line 60 – Col. 4, line 5: the current provided at the secondary winding 207 from the power amplifier 203 may be substantially i1=(N/M)xi2, where i2 is the current in the secondary winding 207, M is the number of segments within the multi-segment primary winding 206, and N is the turns ratio of each segment turn of the multi-segment primary winding 206 to the secondary winding 115 turns.) (Examiner note: when adding the currents of the plurality of primary windings, Lee assumes that each segment of the multi-segment primary winding is the same.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki wherein the primary current is divided evenly between two to a plurality of primary current winding branches such as that of Lee. Suzuki and Lee are analogous to the instant application as all of the references are directed to the same field of endeavor. Lee teaches, “The multi-segment primary winding may increase the magnetic coupling, therefore minimizing passive loss” (See Col. 1, lines 35-50.). One of ordinary skill would have been motivated to modify Suzuki, because evenly dividing the current between the two primary current branches would help to minimize passive loss, as recognized by Lee.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Patent No. 3,851,239) in view of Eiseman (U.S. Patent No. 1,835,028 A)  as applied to claim 5 above, and further in view of Baker et al. (U.S. Patent No. 7,616,088).

Regarding claim 9. (Currently Amended) Suzuki is silent as to the language of:
The current transformer of claim 5, 
wherein there is at least one secondary winding on each of three primary winding branches inducing a secondary current in said each said secondary windings from each of the three primary winding branches divided evenly or unevenly.
Nevertheless Baker teaches:
wherein there is at least one secondary winding on each of three primary winding branches(See Fig. 6A and Col. 3, lines 5-15: each of the primary windings P.sub.1, P.sub.2, P.sub.3 are symmetrically arranged with alternating secondary windings S.sub.2.) inducing a secondary current in said each said secondary windings from each of the three primary winding branches divided evenly or unevenly (See Fig. 6A; Col. 2, line 65 – Col. 3, line 6; and Col. 3, line 53 – Col. 4, line 9: The current in each of the windings now matches that of the adjacent windings resulting in reduced leakage inductance.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki wherein there is at least one secondary winding on each of three primary winding branches inducing a secondary current in said each said secondary windings from each of the three primary winding branches divided evenly or unevenly such as that of Baker. Suzuki and Baker are analogous to the instant application as all of the references are directed to the same filed of endeavor. Baker teaches, “The current in each of the windings now matches that of the adjacent windings resulting in reduced leakage inductance” (See Col. 3, lines 5-15). One of ordinary skill would have been motivated to modify Suzuki, because adding a secondary winding for each of the primary winding branches would help to reduce leakage inductance, as recognized by Baker.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Patent No. 3,851,239) in view of Eiseman (U.S. Patent No. 1,835,028 A) as applied to claims 1 above, and further in view of Clausse et al. (U.S. Patent No. 6,611,136).

Regarding claim 12. (Previously Presented) Suzuki is silent as to the language of:
The current transformer of claim 1, 
wherein the end user is configured to measure the primary current through an induced secondary current.
Nevertheless Clausse teaches:
wherein the end user is configured to measure the primary current through an induced secondary current (See Fig. 6; Col. 4, lines 15-40; and Col. 5, lines 15-30: The instantaneous values of the primary current i.sub.1 to be determined from the instantaneous measurements of the secondary current i.sub.2 and of the secondary voltage u.sub.2. This first secondary winding is normally connected (FIG. 6) to a load 16 at the terminals.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki wherein the end user is configured to measure the primary current through an induced secondary current such as that of Clausse. Suzuki and Clausse are analogous to the instant application as all of the references are directed to the same field of endeavor. Clausse teaches, “Numerous devices, in particular trip devices of electrical circuit breakers, use current transformers to measure the electrical current in a conductor, either for measuring purposes or for protection purposes” (See Col. 1, lines 15-25). One of ordinary skill would have been motivated to modify Suzuki because it was well known to a person of ordinary skill at the time of filing to use a current transformer to measure the electrical current in a conductor, as recognized by Clausse.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Patent No. 3,851,239) as applied to claims 14 above, and further in view of Clausse et al. (U.S. Patent No. 6,611,136).

Regarding claim 15. (Previously Presented) Suzuki is silent as to the language of:
The method of claim 14, 
further comprising measuring by the end user the reduced primary current in relation to the reduced secondary current. 
Nevertheless Clausse teaches:
further comprising measuring by the end user the reduced primary current in relation to the reduced secondary current (See Fig. 6; Col. 4, lines 15-40; and Col. 5, lines 15-30: The instantaneous values of the primary current i.sub.1 to be determined from the instantaneous measurements of the secondary current i.sub.2 and of the secondary voltage u.sub.2. This first secondary winding is normally connected (FIG. 6) to a load 16 at the terminals.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki further comprising measuring by the end user the reduced primary current in relation to the reduced secondary current such as that of Clausse. Suzuki and Clausse are analogous to the instant application as all of the references are directed to the same field of endeavor. Clausse teaches, “Numerous devices, in particular trip devices of electrical circuit breakers, use current transformers to measure the electrical current in a conductor, either for measuring purposes or for protection purposes” (See Col. 1, lines 15-25). One of ordinary skill would have been motivated to modify Suzuki because it was well known to a person of ordinary skill at the time of filing to use a current transformer to measure the electrical current in a conductor, as recognized by Clausse.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Patent No. 3,851,239) as applied to claim 18 above, and further in view of Eiseman (U.S. Patent No. 1,835,028 A) and Adar et al. (US 20190198238 A1).

Regarding claim 20. (Currently Amended) Suzuki teaches:
The method of claim 18, 
wherein inducing the secondary current further comprises reducing secondary currents (See Fig. 4; Fig. 5; Col. 4, lines 50-60; and Col. 5, lines 20-46: Net current being coupled to winding 120. Current waveforms i.sub.1 and i.sub.2 are reversed because the magnitudes and phases of the counter emf voltages induced in the main and auxiliary primary windings 110 and 112 are different.) (Examiner note: The net current coupled to winding 120 is interpreted as a reduced secondary current, because the current waveforms i1 and i2 are reversed and cancel each other as shown in fig. 5 of Suzuki.) and resultant decrease in transformer size (See Col. 1, line 55 – Col. 2, line 8 : Using the teachings of this invention, a more reliable supply may be constructed for any given output voltage using a fewer number of transformer turns. In order to obtain a required inductance so that the transformer can be made compact in size.).
Suzuki is silent as to the language of:
reducing secondary turns in at least one secondary windings coupled to at least one of the two to a plurality of primary winding branches whereby reduced current allows for fewer secondary turns proportional to reduced primary branch currents and resultant decrease in transformer weight.
Nevertheless Baker teaches:
reducing secondary currents and secondary turns in at least one secondary windings coupled to at least one of the two to a plurality of primary winding branches whereby reduced current allows for fewer secondary turns proportional to reduced primary branch currents (See Page 2, Col. 1, lines 22-56: The choking effect in coil 20 of course serves to reduce the current flow in coil 18, and thereby permits a reduction in the number of turns in both the primary and secondary coils 18 and 13 of the transformer.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki by reducing secondary currents and secondary turns in at least one secondary windings coupled to at least one of the two to a plurality of primary winding branches whereby reduced current allows for fewer secondary turns proportional to reduced primary branch currents such as that of Eiseman. Suzuki and Eiseman are analogous to the instant application, because all of the references are directed to the same field of endeavor. Eiseman teaches, “Furthermore, it is desirable to employ as few turns as possible on account of the heat resulting from the copper loss.” (See Page 1, Col. 1, lines 27-30). Eiseman further teaches, “permitting the use of a transformer with relatively few turns in the primary and a correspondingly reduced number of turns in the secondary, without a wasteful use of energy” (See Page 1, Col. 1, lines 35-40). One of ordinary skill would have been motivated to modify Suzuki, because reducing the number of turns in the secondary winding would help to decrease wasteful use of energy, as recognized by Eiseman.
Eiseman is silent as to the language of:
resultant decrease in transformer weight.
Nevertheless Adar teaches:
resultant decrease in transformer weight (See para[0014] – para[0015]: These features enable the construction of three-phase transformers having substantially reduced geometrical dimensions, and consequently also substantial reduction in the weight of the transformer.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki by a resultant decrease in transformer weight such as that of Adar. Suzuki and Adar are analogous to the instant application, because all of the references are directed to the same field of endeavor. Adar teaches, “The present application discloses three-phase transformer designs that can be flexibly arranged to fit into relatively small spaces, or distributed for placement of components thereof in several different locations that can be relatively remote one from the other, and having relatively smaller weights and geometrical dimension” (See para[0008]). One of ordinary skill would have been motivated to modify Suzuki, because decreasing the weight of the transformer would have helped to allow the transformer to fit into relatively small spaces, as recognized by Adar.

Response to Arguments
Applicant's arguments filed 07/31/2022 have been fully considered but they are not persuasive.
Applicant argues that: Alternatively, Suzuki describes (1) no such plurality of primary winding branches with which to reduce primary current and decrease primary branch turns.
Applicant’s arguments with respect to the rejection of the independent claims 1 and 14 currently rejected under 35 USC 103 have been fully considered but are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., decrease primary branch turns) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, as described in the 35 USC 103 rejection above, Suzuki teaches a reduced primary current.

Applicant argues that: Suzuki describes … (2) no regulation or metered (and potentially asymmetric) current reduction within each current division (i.e., through a plurality of primary winding branches) via increases or decreases in impedance and/or resistance (or number of branches and turns).
Applicant’s arguments with respect to the rejection of the independent claims 1 and 14 currently rejected under 35 USC 103 have been fully considered but are not persuasive. Under its broadest reasonable interpretation as described above under the 35 USC 103 rejection, the cited reference Suzuki teaches current reduction via increase or decreases in resistance. Referring to the MPEP 2143.03, “In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).” By describing two primary windings with different resistance Suzuki teaches the limitation as claimed.
Applicant argues that: Suzuki describes, (4) no modifiable, proportional relationship between any one of a plurality of primary branches and at least one secondary winding branches.
Applicant’s arguments with respect to the rejection of the independent claims 1 and 14 currently rejected under 35 USC 103 have been fully considered but are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., modifiable, proportional relationship between any one of a plurality of primary branches) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues that: Suzuki describes, (5) no corresponding reduced (induced) current and reciprocal reduction in turns in a secondary winding, and (6) no size and weight adjustment of secondary windings.
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues that: The differences in Applicants' invention and the invention described by Suzuki, in terms of structure, utilization and configuration, create a stark contrast in terms of function wherein Suzuki has neither want nor need for Applicants' improvements to address his stated goal of diminution of transient emf effects (Abstract, col. 1, lines 19-26, claims 1 and 8) and who's invention is incapable of replicating the decreased primary and corresponding secondary induced currents as is proffered by Applicant.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Applicant argues that: The novel improvements in Applicants disclosure enumerate specifically decreased transformer size and weight (para. 0027) directly related to Applicants' submitted design and functional advancements.
In response to applicant's argument that decreased transformer size and weight, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Applicant argues that: Accordingly, Nakahori's coarse use of distance, may positively influence excess generated heat and/or cooling efficiency, but runs counter to Applicant's goal of decreased size and proportionate decreased weight. Further, Nakahori does not provide requisite features absent in Suzuki nor does Nakahori remunerate these deficiencies of Suzuki, upon which the present §103 rejection is based.
Applicant’s arguments with respect to claim(s) 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues that: Given Lee's limiting language, Lee cannot be said to address the deficiencies of Suzuki or Nakahori or provide either instruction or motivation to those having skill in the art to produce, or even approximate, the present invention. More vital to the functioning of the present invention, Lee does not seek to decrease the current realized by the secondary winding, but utilizes his invention "in order to boost the voltage from each segment of the multi-segment primary winding 312 to the secondary winding 313" (Fig. 3, col. 4, lines 52-54) which acts as a "power amplifier" (Title, Abstract, Background) wherein the secondary winding is "a single secondary winding that may be inductively coupled to the plurality of primary segments" (col. 1, lines 64-65) and whereby the exhibited transformer is, in fact "voltage-boosting" (col. 1, line 9). This is completely opposite of the function of Applicant's invention.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Lee teaches, “The multi-segment primary winding may increase the magnetic coupling, therefore minimizing passive loss” (See Col. 1, lines 35-50.). One of ordinary skill would have been motivated to modify Suzuki, because evenly dividing the current between the two primary current branches would help to minimize passive loss, as recognized by Lee..

Applicant argues that: Manifestly, Baker provides a toroidal transformer invention where in its construct the "number of primary windings" are "equal to the number of secondary windings, the primary and secondary windings being arranged symmetrically around the core" and "said primary and secondary to provide an equal voltage winding adjacent to a winding of the other". (Abstract, Summary of the Invention, Claims 1 and 4). (emphasis added) This designation runs counter to the disclosure of Applicants' in that making primary and secondary windings corresponding and proportionate in number (and equal in current) would eviscerate the novel functionality of the present invention (i.e., equal and or unequal current distribution as provided above) and frustrate its purpose of asymmetrically decreasing primary current through increased number of primary windings and fewer primary winding turns, lowering secondary current realized by the secondary winding, commensurate lessening of secondary winding turns and size and weight reduction of the transformer..
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “that making primary and secondary windings commensurate in number would eviscerate the novel functionality of the present invention”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, applicant’s argument that “that making primary and secondary windings commensurate in number would eviscerate the novel functionality of the present invention” appears to run counter to the teachings of applicant’s Specification. For example, “each of the primary winding branches 104A-C are coupled to secondary windings 110” (See Fig. 2 and para[0033]). Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
.

Applicant argues that: Therefore, Clausse does not cure the infirmities of Suzuki, Nakahori, Lee or Baker, singly or in combination, and inasmuch as those insufficiencies remain, Clausse cannot be relied upon to make independent claims 1 and 14.
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863           

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863